Motion for permission to intervene denied, without costs, upon the ground that such motion is untimely. Where a party would be barred from commencing a proceeding by the Statute of Limitations, such bar may not be avoided by way of intervention as a petitioner (see Matter of Mulkeen v Bronstein, 75 Misc 2d 110, affd 43 AD2d 664, mot for lv to app den 33 NY2d 520). The Town of Prattsville and Greene County may file a brief amicus curiae within 20 days after filing of petitioner’s brief. Mahoney, P. J., Sweeney, Kane, Weiss and Levine, JJ., concur.